Case 2:14-cv-14028-MFL-PJK ECF No. 47, PageID.1814 Filed 09/01/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 PHILLIP GIBBS, 810512,

      Petitioner,
                                            CASE NO. 14-14028
 v.
                                            HON. MATTHEW
 JEFF WOODS,                                LIETMAN

      Respondent.                           MAG. PAUL J. KOMIVES
                                    /

                         Notice of Appearance

TO: FEDERAL COMMUNITY DEFENDER, Attorney for Petitioner
    ANDREW N. WISE, Attorney for Petitioner
    BENTON C. MARTIN, Attorney for Petitioner

      PLEASE TAKE NOTICE that on this date, I enter my appearance

for Respondent in the above matter.

                                         Respectfully submitted,

                                         Dana Nessel
                                         Attorney General

                                         s/Scott R. Shimkus

                                         Assistant Attorney General
                                         Criminal Trials & Appeals
                                         Division
                                         P.O. Box 30217
                                         Lansing, MI 48909
                                         517-335-7650
                                         ShimkusS@michigan.gov
                                         P77546
Dated: September 1, 2021
Case 2:14-cv-14028-MFL-PJK ECF No. 47, PageID.1815 Filed 09/01/21 Page 2 of 2




                         Certificate of Service

     I hereby certify that on September 1, 2021, I electronically filed

the foregoing papers with the Clerk of the Court using the ECF system

which will send notification of such filing to the following:

     HONORABLE MATTHEW F. LEITMAN
     MAGISTRATE JUDGE PAUL J. KIMOVES
     FEDERAL COMMUNITY DEFENDER, Attorney for Petitioner
     ANDREW N. WISE, Attorney for Petitioner
     BENTON C. MARTIN, Attorney for Petitioner

                                         Dana Nessel
                                         Attorney General

                                         s/Scott R. Shimkus

                                         Assistant Attorney General
                                         Criminal Trials & Appeals
                                         Division
                                         P.O. Box 30217
                                         Lansing, MI 48909
                                         517-335-7650
                                         ShimkusS@michigan.gov
                                         P77546
